 

10

ll

12
13
14
15

16
17
18
19
20
21
22
23

* 24

95

26

27

28

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 1:16-CR-00069-012 NONE SKO
| Plaintiff, ORDER OF RELEASE
V.
KEVIN PACKARD,
Defendant.

 

 

The supervised release petition (Doc. No. 875) as to the above-named defendant having
been dismissed on August 18, 2020,
IT IS HEREBY ORDERED that the defendant shall be released forthwith.
IT IS SO ORDERED. Li.
Dated: a [2 | 20 So” i. a
UNITED STATES MAGISTRATE JUDGE

Ercan P. (Rs yan

 

 

Sip/2026 (> 46 (“ww

bac eleetrenrcelly Gc wilh tes rk

 

 
